Citation Nr: 1757657	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anemia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1999 to December 2010.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran service-connection for anemia at a non-compensable rating effective December 28, 2010.  During the pendency of the appeal, in a September 2015 rating decision, the RO granted a higher initial rating of 10 percent for anemia, effective December 28, 2010.

In March 2015, January 2016 and May 2017, the Board remanded the case for further development, finding that the medical evidence of record was inadequate for rating purposes for anemia.  The claim has now been returned to the Board for further action. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the May 2017 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to refer the Veteran's file to a qualified VA medical professional to review the Veteran's hemoglobin levels and, if possible, convert the hemoglobin levels into the format used in the rating criteria as expressed in "gm/100ml" format.  If the hemoglobin levels could not be converted into the format used in the rating criteria, the examiner was to indicate as such and provide a rationale.  If this reviewer determined another examination was necessary, then the AOJ was to provide a new examination.  Once again the VA examiners have provided opinions that are insufficient for adjudication purposes.  

A new examination and a new laboratory report were completed in June 2017 in accordance with the May 2017 remand.  In the laboratory report dated June 2017 a hemoglobin level of "13.9 g/dl" is reported.  This measurement is not in accordance with the ratios used in the rating criteria for anemia, as expressed in 38 C.F.R. § 4.117, Diagnostic Code 7700 (2017), which measures hemoglobin as follows:

A 100 percent rating for anemia is warranted when the hemoglobin is 5 gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.

A 50 percent rating for anemia is warranted when the hemoglobin is 7 gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.

A 30 percent rating for anemia is warranted when the hemoglobin is 8 gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.

A 10 percent rating is warranted when the hemoglobin is 10 gm/100ml or less with findings such as weakness, easy fatigability or headaches.

In the June 2017 examination, the examiner reported a hemoglobin level of "1.39 gm/100ml" in the diagnostic testing section of the examination report.  This finding does not match the examiner's diagnosis and opinions offered.  The examiner opined that the Veteran's anemia was resolved.  Also, it is unclear if this diagnostic testing section accurately reports the information in the accompanying laboratory report.  

As the June 2017 VA examination and laboratory report fail to provide the additional medical findings requested in the May 2017 remand, the Board finds that the development conducted does not adequately comply with the directives of the September 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an addendum opinion should be issued by the examiner who performed the June 2017 examination, or, if this examiner is not available, then another examiner with appropriate expertise should provide the addendum report.  The report should provide an explanation of the "13.9 g/dl" hemoglobin level from the June 2017 laboratory report and the examiner should reconcile this report with the "1.39 gm/100ml" hemoglobin level in the June 2017 examination report.  If possible, the Veteran's hemoglobin level shall be placed in a ratio used in the rating criteria for anemia, as expressed in 38 C.F.R. § 4.117, Diagnostic Code 7700 (2017). 

Accordingly, the case is REMANDED for the following action:

1. Schedule for an addendum opinion by the examiner who completed the June 2017 VA examination, or, if this examiner is unavailable, the addendum report should be completed by an examiner with appropriate expertise.  

The addendum opinion must reconcile the "1.39 gm/100ml" hemoglobin level from the June 2017 VA examination with the "13.9 g/dl" hemoglobin level from the June 2017 laboratory report.  This addendum report must reconcile the "1.39 gm/100ml" hemoglobin level in the diagnostic section of the examination report with the other findings of the VA examiner in that examination report.  

The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed. 

2.  Then, the Veteran's hemoglobin levels shall be converted into the format used in the rating criteria as expressed in "gm/100ml" under Diagnostic Code 7700.  If the hemoglobin levels cannot be converted into the format used in the rating criteria, the examiner is to state as such and provide a rationale for the hemoglobin rating level that is used.  

3.  Confirm that the VA addendum opinion report provided comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




